WOODBURY, Circuit Justice.
I take it for granted, that there is no controversy con-, ceming the premises, of which partition is asked, except as to the one hundred acres conveyed to Cyrus Brown, in May, 1833, and that no objection is made to the prayer of the complainant, except by Cyrus Brown. The -sole question then is, whether that deed was a valid one; or, in other words, whether it was ever duly delivered by the grantor. On that point the evidence is in some respects conflicting, but the balance of the testimony is to this effect. The general impression left by all the evidence in the case on this point is, that Gideon, the father, intended to convey the one hundred acres so as to vest the title in Cyrus, but was unwilling to quit the premises during his life, or have it appear to Jhe community that he had divested himself of his own homestead, or to let his new wife know that he had disposed of so large a portion of his estate before their marriage.
The facts bearing on this, and which are not in controversy, are, that the father, Gideon, was about to marry a second wife, when somewhat advanced in life; that he proposed to settle some of his estate on his sons first, and accordingly executed the three deeds above named in May, 1833, having made some other small conveyances before; that Cyrus had worked with him and aided him in business more than the rest, though the complainant contended and offered evidence on her part, to show it had not been so beneficially as to entitle him to so liberal a share as the one hundred acres in the homestead farm; that the father had often expressed himself under great obligations to Cyrus for his assistance, and said that he should have the homestead at his death. Accordingly it is beyond controversy, that the father executed the deed in question to Cyrus, in May, 1833, and that Cyrus executed back to him a life-lease of the premises, and took the deed into his possession and carried it to a draughtsman to write the lease by it. Had the possession of it been for any other than a specific purpose, it would be natural to infer a delivery of the deed then generally, to Cyrus, in order to' perfect the grant. But it being for a particular purpose, consistent with no delivery for general objects, I think the validity of *358the deed as to a delivery, must be inferred from other facts, if at all.
The execution of the life-lease back would also be evidence that the deed had been perfected, if the lease had been delivered to the lessee. For, in that event, a previous delivery of the deed must occur, in order to have any interest for the life-lease to operate on. But that lease was likewise left in the hands of a third person, as well as the deed to Cyrus; and it cannot be regarded as delivered, unless the intention of the grantor is apparent to that effect from other circumstances. If it be so apparent, no manual delivery is necessary, as words without acts, or acts without words, may show the intent. Thoroughgood’s Case, 9 Coke, 136b; Souverbye v. Arden, 1 Johns. Ch. 240, 258; 12 Johns. 552; Mills v. Gore, 20 Pick. 28, 29; Shep. Touch. 57. Thus, intentions and corresponding acts may constitute a delivery, without handing the deed to the grantee or leaving it in his possession, if the grantor completed the execution of the instrument, and merely disposed of it in such a way that it should not be recorded or made public, during his life. The deed may be as perfect to convey the title, without as with recording, the latter being merely notice to third persons, and not affecting the interests of the parties to the instrument. West v. Randall [Case No. 17,424].
It is to be remembered, also, that much more indulgence and confidence would exist between a father and son on such a subject, than between strangers. The caprices, or whims, or wishes of any kind, of the parent, would be gratified so far as practicable, without defeating their leading intentions and interests. Here, then, after perfecting the conveyances as to this one hundred acres — the deed and life-lease — it was natural for the father, being-on the eve of another marriage, as well as being a man of substance among his townsmen, to desire to retain the appearance of property, and, if practicable, not to seem stripped of much of his real estate. How was this then, to be effected, and still secure the land to Cyrus, the leading object in the conveyance? Not by recording both the deed and lease; for though that would secure the latter object, it would defeat the former one. The only mode, then, to accomplish both objects, was to have neither instrument recorded in the lifetime of Gideon Brown. How was that to be safely effected and still pass the title? If each was left in the hands of the person entitled to each, one or the other or both might get them recorded, if some difficulty should happen between the parties, or might do it by mistake, or forgetfulness of the arrangement, and hence it seemed safest to lodge both in the hands of third persons, not to be recorded till Gideon’s death. If the design had been, that the deed was not to be considered as delivered till Gideon’s death, there would have been no occasion for the lease at all, as there would and could be nothing for it to operate on. But both, parties took pains to have the lease prepared; and neither could have desired it, unless the title to the land, as between the parties, was understood by them, and intended to have been actually conveyed and passed to the lessor beforehand.
This view of the matter, too, does not conflict with any established precedents. The cases that may appear to operate against it are cases where no delivery of the deed was intended at the time, but it was to be dependent on some future event, or payment, or act done. Foster v. Mansfield, 3 Metc. [Mass.] 412; Russell v. Rowland, 6 Wend. 666; Wheelwright v. Wheelwright, 2 Mass. 447. Here was no such contingency, and a delivery to A. for B. is good. 2 Dyer, 167; 2 Leon. 110; Garnons v. Knight, 5 Barn. & C. 671; 12 Com. L. R. [E. C. L.] 351; Souverbye v. Arden, 1 Johns. Ch. 240. In this case, as in that, if the question were doubtful, whether this deed was originally delivered, on the hypothesis that it might have been merely lodged with a third person so as not to be recorded till the death of the grantor, it would not be difficult to sustain it on the other ground just stated^ that it was delivered to Whipple for Cyrus, and to be kept for him fill the death of the grantor. 2 Mass. 447; 3 Metc. [Mass.] 414; Belden v. Carter, 4 Day, 66; Bickford v. Daniels, 2 N. H. 71; 1 Id. 357; [Pawling v. U. S.] 4 Cranch [8 U. S.] 219. See the cases just cited. And the grantor’s taking it back, when Whipple fell sick, was by consent of Cyrus, and merely for safe keeping. Again, this view of the subject carries out the manifest design of the father to invest Cyrus with this part of the homestead as his own, after the death of the father. Any other view would defeat the paramount -design; one which, looking to the lease as well as the deed, and to the frequent statements of the father, is too dear to be misunderstood. In fact, the whole transaction may also be considered a species of settlement of Gideon Brown’s estate. And in equity, such a settlement is a sort of bequest by the father, which we ought to sustain, if it has never been revoked. 4 Day, 66; Eq. Dig. 408; 1 Hil. Abr. 301. Taking back the deed from Whipple, when he became infirm and unable longer to take care of it, and only for that reason, is no evidence of such a revocation; and the mutual confidence between father and son in not at once depositing it elsewhere, should hardly, in a court of conscience, be treated as the result of alienation rather than confidence, and as a change of views, when nothing appears to have existed to change their kindly relations and feelings. As a voluntary settlement, if the deed is retained, it should bind. 1 Johns. Ch. 240; Jones v. Jones, 6 Conn. 111.
Again, although there is some contradiction in the testimony as to the value of the *359other property conveyed to Cyrus, and of his extra labor and services performed for the father, I am strongly inclined to the conclusion, that the premises in this deed would but little more than, indemnify Cyrus, as an equitable creditor, and that to sustain the deed would not go much beyond paying him the principal honestly due, with the interest thereon from the time the services were performed. These matters between a father and a son should not be weighed in very nice scales; and where the father, as here, was rich, and the son industrious, and useful, and faithful to his interests, a liberal reward is to be encouraged rather than defeated. The expression by Gideon was, at the time the deeds were made, “He wanted his son Cyrus to have the deeds to pay him for his labor.” Hesitancy about a mere technical delivery, after a party has signed and sealed a deed and for good cause, it is hardly equitable to indulge in, beyond what is absolutely necessary on legal principles, and it is not to be encouraged. 19 Yes. 296. If a bond and mortgage are executed for a debt due, though not known to the obligee, they are good, though retained by the mortgagor. Exton v. Scott, 6 Sim. 31; Buffum v. Green, 5 N. H. 71. So a deed, prepared and acknowledged, will take effect, though found in grantor’s desk, if circumstances indicate an intent to consider it delivered. Scrugham v. Wood, 15 Wend. 545; Prec. Ch. 211, 235; 1 Brown, Parl. Cas. 122; Shelton’s Case, Cro. Eliz. 7; Garnons v. Knight, 8 Dowl. & R. 348 ; 4 Kent, Comm. 455; 1 Johns. Ch. 240; Jaques v. Methodist Episcopal Church, 17 Johns. 548, 577; Buffum v. Green, 5 N. H. 71. The assent of the mind of the grantor, that the grantee have the deed, is the great inquiry, and evidence of that, if existing, controls the question of delivery. Jones v. Jones, 6 Conn. 111; 1 Dev. Eq. 15. So the subsequent possession of this deed by the grantor raises a presumption of delivery to him till the contrary is well proved. Flagg v. Mann [Case No. 4,847]. A deed once executed and delivered does not become invalid by being afterwards in possession of the grantor, unless surrendered as or to be can-celled. 1 Johns. Ch. 240; 6 Sim. 31; 2 H. Bl. 264; 2 Lev. 113; 4 Conn. 550; 5 Conn. 262 ; 6 Mass. 24; 2 Johns. 84. Then it prevents success under the deed, as it prevents evidence of title under it, but it does not technically reconvey the title, to cancel the deed. Farrar v. Farrar, 4 N. H. 191, and cases there cited; Tomson v. Ward, 1 N. H. 9. Nor is there any difficulty here, as in some cases, about the time the delivery must be regarded as taking effect. For both the deed and the lease took effect at the time when they were executed, and both will thus operate consistently and in accordance with the conduct and confessions of the parties made afterwards. See statements to James Olney, that Gideon said “the land was to be Cyrus’, after his death.” So to Christopher Wilkinson, that Cyrus was to have the homestead. Such statements in conformity with the deed are competent evidence. 1 Greenl. Ev. 220; 1 Johns. Ch. 245. See, further, 2 Mason, 207 [West v. Randall, Case No. 17,424]; 9 Mass. 310; Foster’s Case, 3 Mete. [Mass.] 412; 13 Johns. 285 ; 2 Mass. 453.
It has not been overlooked in examining the evidence, that some of it for the respondent comes from connections; and, standing alone, would not be entitled to so much credit And that other parts relate to some surprise expressed by Cyrus at the finding of the deed, and his looking for a will, which are not thought to be consistent entirely with my views of the case. But where the relations testify to what is material, they do not stand wholly alone; and the surprise of Cyrus may have been rather to find the deed there, than elsewhere; and the will may have been expected to refer to the residue of the estate of the father rather than to this one hundred acres. The complainant puts in confessions or statements of Cyrus, that the deed was not to be made known during his father’s lifetime; and that Cyrus assented to his father’s taking the deed from Whipple, who was old and sick. All this is competent evidence put in by the complainant 1 Greenl. Ev. 220-222. And being properly in the case, it may be used by either side in support of its views. It tends strongly to fortify the ground, that it was not an unwillingness to deliver the deed, or to have it considered as delivered, which led to the arrangements that were made, but merely an unwillingness to have it recorded, and publicity given to the transaction in any way before Gideon’s death. It shows, also, that the deed being afterwards in possession of Gideon, was, by consent of Cyrus, and for its safe keeping, and not because it had been relinquished by him, or the title reclaimed or wished to be reclaimed by Gideon. Indeed, after once duly delivered, if a deed gets again into the possession of the grantor, it does not affect the title, unless as before shown, it is expressly placed there to be can-celled, and with a view to vacate the conveyance. 1 Johns. Ch. 240; Prec. Ch. 211; 1 N. H. 9, and other cases before cited. Considering all these circumstances and principles, I think the plaintiff is not entitled to any share or partition in these one hundred acres.